Case 4:16-cv-00053-RLY-DML Document 275 Filed 01/24/20 Page 1 of 1 PageID #: 7955




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

  APRIL DAMIANI as Administrator for the          )
  ESTATE OF JOSE DAMIANI, JR., and on             )
  behalf of herself,                              )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )    No. 4:16-cv-00053-RLY-DML
                                                  )
  MICHAEL ALLEN,                                  )
                                                  )
                             Defendant.           )

               COURTROOM MINUTES FOR JANUARY 24, 2020
            BEFORE THE HONORABLE RICHARD L. YOUNG, JUDGE


        Come again the parties and the jury and the trial is resumed.

        Evidence on behalf of the Plaintiff is commenced and concluded.

        Evidence on behalf of the Defendant is commenced.

        The time for adjournment having arrived, the court is adjourned until 8:30 a.m. on

  Monday, January 27, 2020. The jury is admonished and allowed to separate.




  Distributed Electronically to Registered Counsel of Record
